—Order, Supreme Court, New York County (Helen Freedman, J.), entered October 19, 1994, which denied Rapid-American’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs or disbursements.
Plaintiff instituted this action to recover for injury allegedly sustained as a result of exposure to products and machines containing asbestos. While defendant’s own failure, in the first instance, to unequivocally establish that its product could not have contributed to the causation of plaintiff’s injury would have required denial of its motion for summary judgment (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851), here plaintiff’s papers identified specific brands of the subject asbestos products, including those of defendant, in use at the relevant work site during the relevant time, showed that various asbestos products were interchangeable in the work site at the time, and showed that he was heavily exposed to asbestos dust at that site during that time. The plaintiff is not required to show the precise causes of his damages, but only to show facts and conditions from which defendant’s liability may be reasonably inferred (Matter of New York City Asbestos Litig. [Brooklyn Nav. Shipyard Cases], 188 AD2d 214, 225, affd 82 NY2d 821). This is particularly true on defendant’s motion for summary judgment, where plaintiff is required only to show the existence of triable questions of fact, and where any doubt must be resolved against summary resolution (Henderson v City of New York, 178 AD2d 129, 130).
Cawein v Flintkote Co. (203 AD2d 105) and Diel v Flintkote Co. (204 AD2d 53) are not to the contrary. In both of those cases, we noted that no proof was presented which placed opened packages of Flintkote’s asbestos in the zone of those plaintiffs’ exposure (Cawein v Flintkote Co., supra, at 106; Diel v Flintkote Co., supra, at 54). Concur—Ellerin, J. P., Kupferman, Asch, Nardelli and Williams, JJ.